IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                       ASSIGNED ON BRIEFS APRIL 11, 2007

       RANDAL LOUIS MURDAUGH v. SVETLANA NICOLAEVNA
                    SHKETIK (MURDAUGH)

                Direct Appeal from the Chancery Court for Madison County
                         No. 62940 James F. Butler, Chancellor



                    No. W2006-01212-COA-R3-CV - Filed August 7, 2007


In this divorce case, the husband filed for divorce approximately five months after entering into
marriage with the wife, an immigrant who had come to the United States from Latvia on a religious
work visa. The husband resided in Madison County, Tennessee, and the wife and her son spent a
majority of the duration of the marriage living in Cincinnati, Ohio, where the wife worked for a
church and her son attended school. The chancellor awarded the wife temporary support and held
a bench trial. The chancellor granted the parties a divorce based upon stipulated grounds and
awarded the wife 25% of the value of the parties’ marital property, as well as attorney’s fees. We
affirm.


    Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
M. KIRBY , J., joined.

Svetlana Shketik, Cincinnati, OH, pro se

David A. Riddick, Jackson, TN, for Appellee
                                     MEMORANDUM OPINION1

                                  I. FACTS & PROCEDURAL HISTORY

         This is a divorce case. Randal Murdaugh (“Husband” or “Appellee”) and Svetlana Murdaugh
(“Wife” or “Appellant”) met in the spring of 2003. Husband, who owns and manages twenty-eight
rental properties, resides in Medon, Tennessee. Wife was born in Belarus, and she lived in Latvia
prior to 2001, when she and her teenage son immigrated to Cincinnati, Ohio, on a religious work visa
for the Church of Scientology. At the time that the parties met, Wife was working for the church and
residing in a federally subsidized apartment in Cincinnati, and her son also attended school in
Cincinnati.

        The parties were married in Jackson, Tennessee, on October 4, 2004. Husband filed for a
divorce from Wife on March 4, 2005, alleging irreconcilable differences and inappropriate marital
conduct. Wife, apparently unrepresented by counsel at the time, filed a handwritten answer in which
she disputed Husband’s allegation that the parties had only cohabited for five weeks, claiming that
they had been “living as a family for 6 months.” On May 24, 2005, Wife filed a notice of retained
counsel, Mr. Glassman, who later filed an answer and motion to dismiss, denying inappropriate
marital conduct and alleging that Husband had submitted false information in his divorce complaint.
Wife obtained an order of protection from general sessions court on September 6, 2005. On January
11, 2006, Wife filed a motion for temporary support and attorney’s fees pendente lite. A hearing on
this motion was held before the chancery court on January 27, 2006, after which the chancellor
ordered Husband to pay Wife $750 in temporary support for the month of February, $500 for the
months of March, April, and May, and $1,000 for Wife’s attorney’s fees. The chancellor also
ordered that Husband pay Wife’s dentist $1,000 for an outstanding bill for dental work. On February
3, Mr. Glassman filed a notice of withdrawal as Wife’s attorney, and Ms. Middlebrooks filed her
notice of appearance on Wife’s behalf.

        A bench trial on the divorce was held on March 1, 2006, at which Husband and Wife each
provided testimony about the marriage. Prior to the hearing, the chancellor permitted Wife to orally
amend her answer to assert a counter-complaint seeking a divorce on the grounds of inappropriate
marital conduct, a division of marital property, alimony, restoration of her last name from birth, and
attorney’s fees and costs. On March 3, the trial court notified the parties of its decision by letter
ruling. The ruling contained its statement of facts and conclusions of law. The chancellor’s findings
were as follows:


       1
               Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

               This Court, with the concurrence of all judges participating in the case, may affirm,
               reverse or modify the actions of the trial court by memorandum opinion when a
               formal opinion would have no precedential value. W hen a case is decided by
               memorandum opinion it shall be designated “MEMORANDUM OPINION”, shall
               not be published, and shall not be cited or relied on for any reason in any unrelated
               case.

                                                       -2-
               The parties met in the spring of 2003. They ultimately married on
               October 4, 2004. Prior to the marriage Wife was present in the
               United States on a religious visa working for the Church of
               Scientology in Cincinnati, Ohio. Plaintiff has no other minor
               children. Defendant has one minor child. Plaintiff is a real estate
               investor. The parties married in Jackson, Tennessee. The next day,
               Wife returned to Cincinnati for which trip Plaintiff provided a
               vehicle, cell phone, and money. Wife’s 15 year old child was in
               school in Cincinnati. The plan was for Wife to spend four days in
               Cincinnati and three days in Jackson each week. The plan obviously
               did not work. The proof is in dispute as to the amount of time Wife
               actually spent in Jackson with Plaintiff. In late November, 2004,
               Wife came to Jackson for a doctor’s appointment in Memphis, then
               returned to Cincinnati. On December 17, 2004, Husband went to
               Cincinnati and retrieved the vehicle he had provided Wife. On
               December 21-22, Husband traveled to Cincinnati and brought Wife
               to Jackson. She and her son stayed until January 15, 2005. On that
               date, Plaintiff took Defendant and her son back to Cincinnati and
               returned to Jackson alone. On March 3, 2005, Wife returned to
               Jackson. On March 4, 2005, Husband filed for divorce. Thereafter,
               Husband provided dental care to the Wife costing approximately
               $4,000.00. At some point in March, 2005, Wife left the parties’
               residence and sought shelter in a “safe house” in Jackson. Wife
               alleged that Husband was abusive to her. Husband felt Wife was
               using him for money and to obtain a green card to enable her to stay
               and work in the United States. He further complained that she
               refused to give up her apartment in Cincinnati. The relationship did
               not seem to be going satisfactorily at that point. The parties
               apparently did not reside together after March, 2005, on any
               consistent basis. Wife claims all of her furniture in Cincinnati was
               stolen while she was in Jackson. Other than the furniture, Wife’s
               assets at the date of marriage were her clothing and an old computer
               given to her by the Husband prior to marriage, and personal items.
               The Wife provided no income to the household during their time
               together. Her income prior to marriage was minimal. Wife left her
               job in Cincinnati to move to Jackson, but the marriage never seemed
               to take root. Ultimately, Wife returned to Cincinnati and remains
               there to this date with her son.

The trial court granted the parties an absolute divorce based upon Tenn. Code Ann. § 36-4-129,
which provides for stipulated grounds and/or defenses. The court applied the statutory factors
located at Tenn. Code Ann. § 36-4-121(c) and entered its order on marital property division. The
court found that the real estate, bank accounts, certain personal property, and IRA were Husband’s


                                               -3-
separate property to which Wife held no interest. The court found that Wife’s separate property
consisted of clothing, personal property, and the computer which Husband had given her prior to the
marriage.

         The court found that the parties’ marital property consisted of a 2005 Ford pickup truck,
several items of furniture, and a plasma television, all of which were purchased during the marriage.
All of these items were purchased by Husband during the marriage, and the trial court awarded them
to Husband. Based upon evidence from the trial, the chancellor valued this property at $20,730, and
it ordered Husband to pay Wife $5,182 for her interest in this property. Finally, the trial court denied
Wife’s general prayer for alimony, but ordered Husband to pay the temporary support as per the prior
order, as well as $1,703.08 in alimony in solido for Wife’s attorney’s fees. On May 8, 2006, the trial
court entered an order incorporating this ruling, nunc pro tunc, to March 3, 2006. Wife, acting pro
se, filed a notice of appeal to this Court.

                                            II. DISCUSSION

        Appellant, acting pro se, has waived oral argument on appeal, and she has filed an appellate
brief with this Court. The section of her brief devoted to her statement of the issues presented for
our review, however, provides only: “Chancery Court has allowed errors in [f]inal order in the
[s]ummary of [f]acts and [r]uling of the [c]ourt.” Appellant’s argument section consists of several
citations to the trial court’s statement of facts in its final order, each of which is followed by her own
brief explanation as to why said findings are incorrect. Appellant has not indicated how the
judgment of the trial court was affected by these allegedly incorrect findings, nor has she cited a
single authority in support of her purported argument. In her conclusion section, Appellant states:
“For these reason [sic] the Appellant requests this Court to reverse the Chancery Court for new trial
or review [f]inal [o]rder and make correction.” It is difficult, given the state of Appellant’s brief to
this Court, for us to ascertain what aspects of the trial court’s judgment are to be considered the
subject of her present appeal.

       Our review of a trial court’s findings of fact is de novo upon the record of the trial court,
accompanied by a presumption of correctness of the finding, unless the preponderance of the
evidence is otherwise. See Tenn. R. App. P. 13(d) (2006).

        The Tennessee Rules of Appellate Procedure and the Rules of the Court of Appeals set forth
rules regarding appellate practice, and specifically, the form and contents of a party’s brief. Bean
v. Bean, 40 S.W.3d 52, 53 (Tenn. Ct. App. 2000). Rule 27(a) of the Tennessee Rules of Appellate
Procedure states that an appellant’s brief shall contain the following:

                (1) A table of contents, with references to the pages in the brief;

                (2) A table of authorities, including cases (alphabetically arranged),
                statutes and other authorities cited, with references to the pages in the
                brief where they are cited;


                                                   -4-
                                               ...
              (4) A statement of the issues presented for review;

              (5) A statement of the case, indicating briefly the nature of the case,
              the course of proceedings, and its disposition in the court below;

              (6) A statement of facts, setting forth the facts relevant to the issues
              presented for review with appropriate references to the record;

              (7) An argument, which may be preceded by a summary of argument,
              setting forth the contentions of the appellant with respect to the issues
              presented, and the reasons therefor, including the reasons why the
              contentions require appellate relief, with citations to the authorities
              and appropriate references to the record (which may be quoted
              verbatim) relied on;

              (8) A short conclusion, stating the precise relief sought.

Rule 6 of the Rules of the Court of Appeals of Tennessee provides in part:

              (a) Written argument in regard to each issue on appeal shall contain:

              (1) A statement by the appellant of the alleged erroneous action of the
              trial court which raises the issue and a statement by the appellee of
              any action of the trial court which is relied upon to correct the alleged
              error, with citation to the record where the erroneous or corrective
              action is recorded.

              (2) A statement showing how such alleged error was seasonably
              called to the attention of the trial judge with citation to that part of the
              record where appellant’s challenge of the alleged error is recorded.

              (3) A statement reciting wherein appellant was prejudiced by such
              alleged error, with citations to the record showing where the resultant
              prejudice is recorded.

              (4) A statement of each determinative fact relied upon with citation
              to the record where evidence of each such fact may be found.

              (b) No complaint of or reliance upon action by the trial court will be
              considered on appeal unless the argument contains a specific
              reference to the page or pages of the record where such action is
              recorded. No assertion of fact will be considered on appeal unless the


                                                  -5-
               argument contains a reference to the page or pages of the record
               where evidence of such fact is recorded.

Rule 15 of the Rules of the Court of Appeals of Tennessee provides specific requirements for briefs
in domestic relations cases, where the issues involve the amount or the disposition of the marital
property:

                       The appellant’s brief shall contain in the statement of facts or
               in an appendix, an orderly tabulation of all marital property in a form
               substantially like the form attached hereto. All entries in the table as
               to value and to whom the property was awarded shall be accompanied
               by a citation to the record where the information may be found.

                       If the appeal involves issues about the separate property of
               either party or the allocation of marital debts, the appellant’s brief
               shall contain a separate table in the same form showing the pertinent
               information for that disputed issue.


        Wife’s appellate and reply briefs do not satisfy these requirements. For good cause, we may
suspend the requirements or provisions of these rules in a given case. Bean, 40 S.W.3d at 54.
However, the Supreme Court has held that it will not find this Court in error for not considering a
case on its merits where the plaintiff did not comply with the rules of this Court. Id. (citing Crowe
v. Birmingham & N.W. Ry. Co., 156 Tenn. 349, 1 S.W.2d 781 (Tenn. 1928)). This Court is under
no duty to verify unsupported allegations in a party’s brief, or for that matter, to consider issues
raised but not argued in the brief. Id. at 56.

        Nonetheless, after a thorough consideration of the technical record and transcripts and
exhibits from the proceedings below, it is clear that the evidence does not preponderate against the
findings of the trial court that Appellant now alleges were erroneous. These findings by the trial
court include the following:

               The plan was for Wife to spend four days in Cincinnati and three days
               in Jackson each week. . . . In late November, 2004, Wife came to
               Jackson for a doctor’s appointment in Memphis, then returned to
               Cincinnati . . . . She and her son stayed until January 15, 2005. . . .
               Plaintiff took Defendant and her son back to Cincinnati and returned
               to Jackson alone. . . . At some point in March, 2005, Wife left the
               parties’ residence and sought shelter in a “safe house” in Jackson. . .
               . Husband felt Wife was using him for money and to obtain a green
               card to enable her to stay and work in the United States. . . . He
               further complained that she refused to give up her apartment in



                                                 -6-
               Cincinnati. . . . The parties did not apparently reside together after
               March, 2005, on any consistent basis.

Therefore, Appellant’s assignments of error as to these findings are without merit.

         To the extent that Appellant’s argument could conceivably be understood to allege error with
the final order of property division, we perceive only one of the findings cited by her to be relevant
in this regard. The trial court found that “[t]he Wife provided no income to the household during
[the parties’] time together.” Apparently disputing this fact, Wife contends: “While living together,
all the time Wife and her son worked on [Mr. Murdaugh’s] properties, since he had no other
employees. He owns 29 houses (citation to record omitted) and they constantly need up keeping
[sic] and occupancy. This way there was input into income during the period they lived together.”
At trial, Husband testified that he owned twenty-nine houses in Tennessee, twenty-eight of which
he maintained as rental properties. He testified that during the time of the parties’ marriage, he
performed no major remodeling and made no additions to these properties, but conducted only
repairs and normal maintenance. Husband testified that Wife participated “a very small amount” in
his rental business, by painting and cleaning cabinets. He stated that Wife’s expenditure of labor on
these tasks throughout the entire marriage amounted to a total of five or six hours. Although Wife
also took the stand at the divorce hearing, she provided no testimony as to the amount or type of
work that she performed on the rental properties.

        Tennessee is a “dual property” jurisdiction because its divorce statutes draw a distinction
between marital and separate property. Batson v. Batson, 769 S.W.2d 849, 856 (Tenn. Ct. App.
1988). Since Tenn. Code Ann. § 36-4-121(a) provides only for the division of marital property,
proper classification of a couple’s property is essential. Id. Thus, as a first order of business, it is
incumbent on the trial court to classify the property, to give each party their separate property, and
then to divide the marital property equitably. Id. Regarding our review of a trial court’s division
of such property, the Middle Section of this Court has held:

               Tenn. Code Ann. § 36-4-121(a) provides that marital property should
               be divided equitably without regard to fault. It gives a trial court
               wide discretion in adjusting and adjudicating the parties’ rights and
               interests in all jointly owned property. Fisher v. Fisher, 648 S.W.2d
244, 246 (Tenn. 1983). Accordingly, a trial court’s division of the
               martial estate is entitled to great weight on appeal, Edwards v.
               Edwards, 501 S.W.2d 283, 288 (Tenn. Ct. App. 1973), and should be
               presumed to be proper unless the evidence preponderates otherwise.
               Lancaster v. Lancaster, 671 S.W.2d 501, 502 (Tenn. Ct. App. 1984);
               Hardin v. Hardin, 689 S.W.2d 152, 154 (Tenn. Ct. App. 1983).

Id. at 859. Insofar as the trial court’s determinations are based on its assessment of witness
credibility, this Court will not reevaluate that assessment absent clear and convincing evidence to
the contrary. In re M.L.D., 182 S.W.3d 890, 894 (Tenn. Ct. App. 2005).


                                                  -7-
       “Separate property” is defined by statute as

               (A) All real and personal property owned by a spouse before
               marriage, including, but not limited to, assets held in individual
               retirement accounts (IRAs) as that term is defined in the Internal
               Revenue Code of 1986, as amended;
               (B) Property acquired in exchange for property acquired before the
               marriage;
               (C) Income from and appreciation of property owned by a spouse
               before marriage except when characterized as marital property under
               subdivision (b)(1);
               (D) Property acquired by a spouse at any time by gift, bequest, devise
               or descent;
               (E) Pain and suffering awards, victim of crime compensation awards,
               future medical expenses, and future lost wages; and
               (F) Property acquired by a spouse after an order of legal separation
               where the court has made a final disposition of property.

Tenn. Code Ann. § 36-4-121(b)(2) (2005). “Marital property” is defined as

               all real and personal property, both tangible and intangible, acquired
               by either or both spouses during the course of the marriage up to the
               date of the final divorce hearing and owned by either or both spouses
               as of the date of filing of a complaint for divorce, except in the case
               of fraudulent conveyance in anticipation of filing, and including any
               property to which a right was acquired up to the date of the final
               divorce hearing, and valued as of a date as near as reasonably possible
               to the final divorce hearing date.

Tenn. Code Ann. § 36-4-121(b)(1)(A) (2005). Marital property also “includes income from, and any
increase in value during the marriage of, property determined to be separate property in accordance
with subdivision (b)(2) if each party substantially contributed to its preservation and appreciation
. . . .” Tenn. Code Ann. § 36-4-121(b)(1)(B) (2005); see also Batson, 769 S.W.2d at 856; Ellis v.
Ellis, 748 S.W.2d 424, 426-27 (Tenn. 1988); Crews v. Crews, 743 S.W.2d 182, 189 (Tenn. Ct. App.
1987).

       In cases involving a marriage of relatively short duration, it is appropriate to divide the
property in a way that, as nearly as possible, places the parties in the same position they would have
been in had the marriage never taken place. Batson, 769 S.W.2d at 859. When relatively short
marriages are involved, each spouse’s contributions to the accumulation of assets during the
marriage is an important factor. Id. When a marriage is short, the significance and value of a
spouse’s non-monetary contributions is diminished, and claims by one spouse to another spouse’s
separate property are minimal at best. Id.


                                                 -8-
        At trial, Wife did not dispute that Husband had purchased all of the rental properties before
the parties were married. The trial court found that all of the real property owned by Husband prior
to the marriage was his separate property. Property classification is a question of fact. Bilyeu v.
Bilyeu, 196 S.W.3d 131, 135 (Tenn. Ct. App. 2005) (citing Mitts v. Mitts, 39 S.W.3d 142, 144-45
(Tenn. Ct. App. 2000)). The evidence does not preponderate against the trial court’s finding that the
twenty-nine houses were Husband’s separate property.

        Although the rental properties were Husband’s separate property, income from these
properties, or any increase in their value during the short marriage, would have been properly
classified as marital property subject to equitable division if Wife could demonstrate that she had
substantially contributed to their preservation and appreciation. See Tenn. Code Ann. § 36-4-
121(b)(1)(B) (2005). However, it is clear that Wife did not make such a showing at the trial below.
She offered no proof contradictory to Husband’s testimony that her work on the rental properties,
approximately five or six hours’ worth of painting and cabinet cleaning during the marriage, was
minimal. Wife similarly offered no proof of any other income that she contributed to the household
during the marriage. Therefore, we find Appellant’s argument on this issue to be without merit and
affirm the judgment of the chancery court.

                                        III. CONCLUSION

       For the foregoing reasons, we affirm the judgment of the chancery court. Costs are assessed
against Appellant, Svetlana Nicolaevna Shketik (Murdaugh), for which execution may issue if
necessary.




                                                      ___________________________________
                                                      ALAN E. HIGHERS, JUDGE




                                                -9-